Citation Nr: 0908529	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a right knee injury with degenerative joint disease based 
on limitation of motion.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1946 to January 1948. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in May 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

In March 2007, the case was advanced on the docket due to the 
Veteran's age.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).

In March 2007, the Board remanded the claim for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The degenerative joint disease of the right knee is 
manifested by flexion limited to 50 degrees and extension 
limited to 10 degrees.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of a right knee injury with degenerative joint 
disease based on limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Codes 5260, 5261 (2008). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide. 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004, in May 2007, in May 2008 
(supplemental statement of the case).  The notice included 
the type of evidence needed to substantiate the claim for 
increase, that is, evidence that the disability had increased 
in severity and evidence of the effect of the increase had on 
employment and daily life.  

The Veteran was notified that VA wound obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable and the criteria of 
the Diagnostic Code under which the Veteran is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and Vazquez-
Flores v. Peake, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, and general notice of the criteria 
of the Diagnostic Code under which the claimant is rated).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in November 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained  private and VA 
medical records.  The Veteran was afforded VA examinations 
for rating purposes.  Also, the Veteran submitted a disc 
containing a copy of his electronic VA treatment records.  
The Veteran cancelled his requests for a hearing. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Increase

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 U.S.C.A.  Part 4. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The right knee disability currently has two separate ratings 
based on instability under Diagnostic Code 5257 and 
degenerative joint disease under Diagnostic Code 5003, which 
is based on limitation of motion under either Diagnostic Code 
5260 (limitation of flexion) or Diagnostic Code 5261 
(limitation of extension).

In a decision in March 2007, the Board denied a rating higher 
than 30 percent for the right knee disability based on 
instability. And that claim is no longer in appellate status. 

The right knee disability with degenerative joint disease 
based on limitation of motion is currently rated 20 percent. 

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Factual Background 

VA records from 2002 to 2004 show that the Veteran was seen 
about every six months for right knee pain.  In June 2002, 
range of motion was from 0 degrees of extension to 110 
degrees of flexion.  In April 2003, range of motion was from 
5 degrees of extension to 110 degrees of flexion.  In March 
2004, range of motion was from 3 degrees of extension to 120 
degrees of flexion.  In May 2004 it was noted that he 
received injections of cortisone into the right knee every 
six months.  



Computerized VA records contained on the compact disc 
submitted by the Veteran show that X-rays of the right knee 
in March 2004 revealed degenerative joint disease.  In 2004 
and 2005, the Veteran was given several cortisone injections 
in the right knee.  In March 2004, range of motion was from 5 
degrees of extension to 110 degrees of flexion.  In March and 
April 2005, the Veteran was given a series of injections.  

On VA examination in September 2005, the Veteran complained 
of constant right knee pain, which increased with weight-
bearing activities such as walking, standing, kneeling, 
squatting, and climbing stairs.  It was noted that the 
Veteran used a knee brace to stabilize the knee and walked 
with a cane and that he was retired.  

On physical examination, there was no evidence of swelling, 
abnormal movement, or instability.  There was tenderness to 
palpation and crepitus.  Flexion was limited at 130 to 140 
degrees with pain at 90 degrees.  Extension lacked 10 degrees 
with pain at 30 degrees of extension.  Range of motion was 
limited by pain, fatigue, weakness, lack of endurance, and 
incoordination following repetitive use with pain having the 
major functional impact. 

VA records show that in May 2008 the Veteran complained of 
occasionally right knee locking and instability.  Motion was 
from zero (0) degrees of extension to 110 degrees of flexion.  
He was given an injection of cortisone.  In August 2008, he 
had another injection of cortisone.  On examination, he had 
full range of motion of the knee.  

On VA examination in September 2008, it was noted that the 
Veteran continued to use a cane and he was able to stand for 
15 to 30 minutes and could walk more than 1/4 mile but less 
than 1 mile.  



On physical examination the Veteran had no deformity, giving 
way, instability, pain, weakness, episodes of dislocation or 
subluxation, effusion or inflammation of the right knee.  He 
had some stiffness.  His weight-bearing was affected and his 
propulsion when walking was poor.  Range of motion was from 
10 degrees to 110 degrees with pain beginning at 50 degrees 
on flexion and ending at 110 degrees.  On repetitive use, 
flexion was to from 50 degrees to 110 degrees and the factor 
most responsible for the additional limitation of motion was 
pain.  There was no crepitus, grinding. or instability.  

The examiner commented that there was a moderate effect on 
the activities of daily living. 

Analysis

As for flexion, flexion is in the range of 110 to 140 degrees 
with pain at 50 degrees.  The criteria under Diagnostic Code 
5260 for a 10 percent rating are flexion limited to 45 
degrees.  The criteria for the next higher rating, 20 
percent, are flexion limited to 30 degrees.  And the criteria 
for the next higher rating, 30 percent, are flexion limited 
to 15 degrees.  As flexion of 50 degrees exceeds flexion 
limited to 45 degrees, considering functional loss due to 
pain and painful movement under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the criteria for separate compensable rating for 
limitation of flexion have not been met. 

As for extension, extension is in the range of 3 to 10 
degrees with pain at 30 degrees on a single occasion on VA 
examination in 2005, but before the VA examination extension 
was in the range of 3 to 5 degrees, and after the VA 
examination and most recently VA records show that in May 
2008 extension was to zero degrees, in August 2008 extension 
was full, and on VA examination in 2008 extension was to 10 
degrees. 

The criteria under Diagnostic Code 5261 for a 10 percent 
rating are extension limited to 10 degrees.  The criteria for 
the next higher rating, 20 percent, are flexion limited to 15 
degrees.  And the criteria for the next higher rating, 30 
percent, are flexion limited to 20 degrees.  

Reconciling the various reports into a consistent disability 
picture to accurately reflect the disability present, as 
extension of 10 degrees exceeds extension limited to 20 
degrees, considering functional loss due to pain and painful 
movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, the criteria 
for separate, 30 percent rating for limitation of extension 
have not been met.  And the isolated finding of pain at 30 
degrees of extension on VA examination in 2005 had not been 
found before and since then.  

For these reasons, the preponderance of the evidence is 
against the claim for a schedular rating higher than 20 
percent for the right knee disability based on limitation of 
motion. 38 U.S.C.A. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).








Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for residuals of a right knee 
injury with degenerative joint disease based on limitation of 
motion is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


